Citation Nr: 1629784	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for 38 U.S.C.A. Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1968.  The appellant is his son. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code, on the basis that he had not established eligibility due to age.

In January 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the Veteran's claims file.

The record before the Board includes the appellant's paper education file, as well as the electronic records, to include VBMS and Virtual VA records, of both the appellant and the Veteran.


FINDINGS OF FACT

1.  The appellant was born in May 1976.

2.  A July 2005 rating decision awarded the Veteran a 100 percent evaluation for schizoaffective disorder, effective June 25, 2004; having recognized the service-connected disability as total and permanent in nature, the rating action also established basic eligibility for Dependent's Educational Assistance (DEA), effective June 25, 2004.

3.  The appellant reached his 26th birthday prior to the effective date of the finding of permanent and total disability for the Veteran on June 25, 2004.


CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 educational benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including as the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.

Eligibility for Chapter 35 benefits further requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  Under 38 C.F.R. § 21.3041, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  The basic ending date for educational assistance is the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled. 38 C.F.R. § 21.3041(a).

If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday, but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects. 38 C.F.R. § 21.3041(a)(2)(i).  If the effective date of the permanent and total rating occurs after the child's 18th birthday, but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  
38 C.F.R. § 21.3041(a)(2)(ii).

In this case, the RO did not make a specific finding as to whether the appellant meets the definition of a child.  Neither the January 2014 administrative decision nor the April 2014 statement includes a finding concerning the relationship between the Veteran and the appellant.  However, the matter of relationship is not on appeal and such a determination is not necessary to decide this appeal.

The appellant was born in May 1976, as shown by his claim for DEA benefits. 

A July 2005 rating decision awarded the Veteran a 100 percent evaluation for his service-connected schizoaffective disorder, effective from June 25, 2004. The July 2005 rating decision also established basic eligibility as of that date for DEA benefits for eligible dependents, based on the finding that the Veteran's service-connected schizoaffective disorder is totally and permanently disabling in nature.  There is no indication that the Veteran appealed the rating decision in regard to the effective date; thus, the rating decision of July 2005 has become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2015). 

In January 2014, the appellant filed a claim for DEA benefits.  In a January decision, the RO denied eligibility for DEA benefits, because the appellant had reached age 26 before the June 25, 2004 effective date of the Veteran's total and permanent disability status.

In his March 2014 notice of disagreement, the appellant argued that he did not know of or talk to his father, the Veteran, until he was nearly 30 years old.  The appellant also maintained that the Veteran could have qualified for benefits when the appellant was 26 years old but that the Veteran did not apply for benefits until the appellant was over 26 years of age.  The Veteran also stated that he was living at or below the poverty line and wanted to go to school to improve his life.

At the January 2016 hearing, the appellant made essentially the same arguments.  In addition, his representative maintained that 38 U.S.C.A § 3512(5) provided an exception that would allow an extension of the period of the appellant's eligibility for DEA benefits for 8 years after discharge from active duty.  The record shows that the appellant had served on active duty from May 1994 to May 2002.

As noted above, there are some exceptions to the ending date requirement for DEA benefits; however, none of these exceptions apply to a dependent child who is 26 years old or older at the time that a veteran's total and permanent disability award becomes effective.  This is also true of the provision cited by the appellant's representative.  Under 38 U.S.C.A § 3512(5), if a person serves on duty with the Armed Forces as an eligible person after the person's eighteenth birthday but before the person's twenty-sixth birthday, then such period shall end 8 years after the person's first discharge or release from such duty with the Armed Forces.  See also 38 C.F.R §3041(c).  However, 38 C.F.R §3040(c) bars eligibility for DEA benefits to any person who reached his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  Consequently, the exception cited by the appellant's representative is unavailing because the appellant was not an eligible person for DEA benefits at any time prior to his discharge from active service in May 2002 because the appellant's eligibility as a dependent is derived from the Veteran's total and permanent disability status and such status did not take effect until June 25, 2004.

Additionally, the appellant seems to contend that the Veteran, who failed to apply for benefits at an earlier date, could have qualified as permanently and totally disabled before June 25, 2004.  However, the record clearly shows that the permanent and total rating went into effect on June 25, 2004.  The July 2005 rating decision establishing the Veteran's permanent and total disability rating as of June 25, 2004, is final, and the effective date is not on appeal.  Consequently, none of the aforementioned exceptions apply to the appellant, and he is not eligible for DEA benefits.

While the Board sympathizes with the appellant's contentions that he did not know his father until he was over 26 years old and his desire to pursue an education, to the extent that he is attempting to establish eligibility on a theory of equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant has no legal entitlement to the benefit sought, it is the law in this case, and not the evidence, that is dispositive of the appeal.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Basic eligibility for Dependents' Educational Assistance benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


